Title: To Alexander Hamilton from Benjamin Lincoln, 26 March 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, March 26, 1794. “Your circular letter of the 17th instant came to hand just now by post. We have not now or have we ever had an idea of relaxing in that part of our duty which required from us a monthly Schedule of Bonds to be returned into your office.… If there have been any omissions towards the close of the last year we can only observe as an apology that one Clerk whose business it was to make out these returns was taken sick at a time when we were crouded with business & that in consequence no return was made in Nov.…”
